Appeal by the defendant from a judgment of the County Court, Orange County (Berry, J.), rendered May 25, 2006, convicting him of aggravated unlicensed operation of a motor vehicle in the first degree and driving while ability impaired, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
As the defendant has already served his sentence, any issues which relate to the length of his sentence are academic (see People v Ackridge, 31 AD3d 654, 655 [2006]; People v Churby, 277 AD2d 393 [2000]; People v Washington, 108 AD2d 943 [1985]).
The defendant’s remaining contentions are without merit. Miller, J.E, Ritter, Florio and Dillon, JJ., concur.